                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                         NO. 4:20-CV-00021-D


UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
           v.                       )             ENTRY OF DEFAULT
                                    )             (FED.R. CIV. P. 55)
300 S. PEARL ST., WILLIAMSTON,      )
NORTH CAROLINA, BEING REAL          )
PROPERTY LEGALLY DESCRIBED IN       )
DEED BOOK 0L-25, PAGES 0138-0139 OF )
THE MARTIN COUNTY REGISTRY,         )
NORTH CAROLINA, AND TITLED IN THE )
NAME OF DISTINCT ADVANTAGE          )
BEHAVIOR HEALTH SERVICES, INC.;     )
AND ANY AND ALL PROCEEDS FROM       )
THE SALE OF SAID PROPERTY,          )
                                    )
                  Defendant.        )



      Upon motion, request, and proper showing by the United States of America,

default is hereby entered, pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure against the defendant, on account of the failure of Distinct Advantage

Behavior Health Services, Inc., Terry Lamont Speller, the N.C. Department of

Commerce, and the Martin County Tax Office, and any other potential claimant, to




         Case 4:20-cv-00021-D Document 12 Filed 07/10/20 Page 1 of 2
properly plead or otherwise defend within the time required by Rule G(5) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

      This the ___
               10 day of      2020.




                               ________________________________
                               PETER A. MOORE, JR., Clerk
                               U. S. District Court
                               Eastern District of North Carolina




                                       2




         Case 4:20-cv-00021-D Document 12 Filed 07/10/20 Page 2 of 2
